      Case 4:20-cv-02445 Document 15 Filed on 12/07/20 in TXSD Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 UNITED STATES OF AMERICA ex rel.                §
 MICHAEL ANDREW HARRINGTON,                      §
                                                 §
         Plaintiff,                              §
                                                 §
 v.                                              §      CIVIL ACTION NO. 4:20-cv-02445
                                                 §
 ART INSTITUTES INTERNATIONAL                    §
 LLC, ART INSTITUTE OF HOUSTON                   §
 LLC, DC ART INSTITUTE OF                        §
 HOUSTON, LLC, & STUDIO                          §
 ENTERPRISE LLC,                                 §
                                                 §
         Defendants.                             §

JOINT REPORT UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE

        NOW COME Relator Michael Andrew Harrington (“Relator”) and Defendants The Arts

Institutes International, LLC (“Defendant Ai”) and Art Institute of Houston, LLC dba DC Art

Institute of Houston, LLC (“Defendant Ai Houston”), and submit this Joint Report under Rule

26(f) of the Federal Rules of Civil Procedure, as follows:

1.      Where and when the conference among the parties required by Rule 26(f) of the
        Federal Rules of Civil Procedure was held, and identity of the counsel who attended
        for each party:

        Counsel for Relator and Defendants Ai and Ai Houston conferred by telephone on

November 30, 2020. The parties were represented in that conference as follows:

        For Relator:                                         For Defendants Ai and Ai Houston:

        Allison Sarah Hartry                                 Theanna Bezney
        Texas Bar No. 24083149                               Texas Bar No. 24089243
        THE MORALES FIRM, P.C.                               FISHER & PHILLIPS LLP
        6243 IH-10 West, Suite 132                           500 N. Akard Street, Suite 3550
        San Antonio, TX 78201                                Dallas, TX 75201
        Telephone: (210) 225-0811                            Tel: (214) 220-9100
        Facsimile: (210) 225-0821                            Fax: (214) 220-9122
        ahartry@themoralesfirm.com                           tbezney@fisherphillips.com

JOINT REPORT UNDER RULE 26(F) OF FEDERAL RULES OF CIVIL PROCEDURE                      PAGE 1 OF 6
FP 39219116.3
      Case 4:20-cv-02445 Document 15 Filed on 12/07/20 in TXSD Page 2 of 6




        Defendant Studio Enterprise LLC has not yet entered an appearance in this case. Therefore,

counsel for Defendant Studio Enterprise LLC could not be contacted for conference at this time.

2.      The nature and basis of the parties’ claims and defenses:

        Relator:

        Relator states that this is a civil action for damages and civil penalties pursuant to the

False Claims Act. Defendants knowingly requested and received at least $2 million dollars in

Title IV financial aid funds from the United States Department of Education for students who

never enrolled. When Relator raised his concerns to his supervisor, Director of Operations Byron

Chung, Chung immediately terminated him. Ai and Ai Houston received, and are believed to still

receive, funds by falsifying records submitted to the federal government, refusing to return the

money, and taking out loans in the name of students who have no intention of enrolling at Ai

Houston.

        Defendant Ai:

        Defendant Ai denies that it ever knowingly presented, or caused to be presented, to the

U.S. Government a false claim, as that term is defined by the False Claims Act, 31 U.S.C. § 3729

et seq. (the “FCA”). Defendant Ai further denies that it knowingly made, used, or caused to be

made or used, a false record or statement material to a false claim, as that term is defined by the

FCA. Defendant Ai further denies that it ever received any Title IV funds from the U.S.

Government.

        Defendant Ai denies that it breached the terms of a Consent Judgment with the U.S.

Government as alleged in the Complaint.




JOINT REPORT OF RULE 26(F) CONFERENCE                                                   PAGE 2 OF 6
FP 39219116.3
      Case 4:20-cv-02445 Document 15 Filed on 12/07/20 in TXSD Page 3 of 6




        Defendant Ai denies that it ever employed Relator, or that it was involved any decision

with respect to the terms and conditions of Relator’s employment with Ai Houston, including but

not limited to the decision to terminate such employment.

        Defendant Ai further denies that it ever instructed Relator to commit an illegal act.

        Defendant Ai Houston:

        Defendant Ai Houston denies that it ever knowingly presented, or caused to be presented,

to the U.S. Government a false claim, as that term is defined by the FCA. Defendant Ai Houston

further denies that it knowingly made, used, or caused to be made or used, a false record or

statement material to a false claim, as that term is defined by the FCA. Defendant Ai Houston

further denies that it knowingly made, used, or caused to be made or used, a false record or

statement material to an obligation to pay or transmit money or property to the Government, or

knowingly concealed or knowingly and improperly avoided or decreased an obligation to pay or

transmit money or property to the Government.

        Defendant Ai Houston denies that it ever fraudulently induced any potential student to

execute loan applications, and further denies that it ever withdrew loans in a prospective or actual

student’s name without his or her knowledge and approval.

        Defendant Ai Houston denies that it breached the terms of a Consent Judgment with the

U.S. Government as alleged in the Complaint.

        Defendant Ai Houston states that it terminated Relator’s employment because he, without

authorization, used his access to confidential student data to send an email to former Art Institutes

students, in violation of company policy. Defendant Ai Houston denies that it discharged,

demoted, suspended, threatened, harassed, or in any other manner discriminated against Relator in

the terms and conditions of his employment because he (i) engaged in lawful acts in furtherance



JOINT REPORT OF RULE 26(F) CONFERENCE                                                     PAGE 3 OF 6
FP 39219116.3
      Case 4:20-cv-02445 Document 15 Filed on 12/07/20 in TXSD Page 4 of 6




of an action under the FCA, (ii) engaged in any other efforts to stop a violation of the FCA, or (iii)

refused to commit an illegal act. Defendant Ai Houston further denies Relator ever engaged in

any efforts or acts protected by the FCA. Defendant Ai Houston further denies that it ever

instructed Relator to commit an illegal act.

3.      The possibilities for promptly settling or resolving the case:

        The parties anticipate that initial written discovery and at least one deposition per party

will be required before they can engage in meaningful settlement negotiations.

4.       The parties’ proposed discovery plan:

        a.      What changes should be made in the timing, form, or requirement for disclosures
                under Rule 26(a), including a statement of when initial disclosures were made or
                will be made;

        The parties will produce their Rule 26(a) disclosures on or before January 29, 2021. The

parties do not require any changes to the timing or form of such disclosures.

        b.      The subjects on which discovery may be needed, when discovery should be
                completed, and whether discovery should be conducted in phases or be limited to
                or focused on particular issues;

        The parties anticipate discovery will be needed as to both liability and damages. The

parties agree that all discovery shall be completed by July 30, 2021, and should not be conducted

in phases or limited to or focused on particular issues.

        c.      Any issues about disclosure, discovery, or preservation of electronically stored
                information, including the form or forms in which it should be produced;

        No issues have been identified at this time.

        d.      Any issues about claims of privilege or of protection as trial-preparation materials,
                including—if the parties agree on a procedure to assert these claims after
                production—whether to ask the court to include their agreement in an order under
                Federal Rule of Evidence 502;

        No issues have been identified at this time.




JOINT REPORT OF RULE 26(F) CONFERENCE                                                     PAGE 4 OF 6
FP 39219116.3
      Case 4:20-cv-02445 Document 15 Filed on 12/07/20 in TXSD Page 5 of 6




        e.      What changes should be made in the limitations on discovery imposed under these
                rules or by local rule, and what other limitations should be imposed; and

        No changes or additional limitations are requested at this time.

        f.      Any other orders that the court should issue under Rule 26(c) or under Rule 16(b)
                and (c).

        No additional orders are requested at this time.



                      Respectfully submitted this 7th day of December, 2020.



/s/ Allison Sarah Hartry                            /s/ Arthur V. Lambert
Lawrence Morales II                                 Arthur V. Lambert
Texas Bar No. 24051077                              Texas Bar No. 11841250
lawrence@themoralesfirm.com                         Federal Bar No. 18785
Allison Sarah Hartry                                ATTORNEY-IN-CHARGE
State Bar No. 24083149                              Theanna Bezney
ahartry@themoralesfirm.com                          Texas Bar No. 24089243
THE MORALES FIRM, P.C.                              FISHER & PHILLIPS LLP
6243 IH-10 West, Suite 132                          500 N. Akard Street, Suite 3550
San Antonio, Texas 78201                            Dallas, TX 75201
Telephone: (210) 225-0811                           Tel: (214) 220-9100
Facsimile: (210) 225-0821                           Fax: (214) 220-9122
                                                    alambert@fisherphillips.com
COUNSEL FOR RELATOR                                 tbezney@fisherphillips.com
MICHAEL ANDREW HARRINGTON
                                                    COUNSEL FOR DEFENDANTS
                                                    THE ARTS INSTITUTES
                                                    INTERNATIONAL, LLC and ART
                                                    INSTITUTE OF HOUSTON, LLC dba DC
                                                    ART INSTITUTE OF HOUSTON, LLC




JOINT REPORT OF RULE 26(F) CONFERENCE                                                 PAGE 5 OF 6
FP 39219116.3
      Case 4:20-cv-02445 Document 15 Filed on 12/07/20 in TXSD Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 7, 2020, a copy of this instrument was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system. Parties may access this filing through the Court's CM/ECF System.



                                               /s/ Theanna Bezney
                                               Theanna Bezney




JOINT REPORT OF RULE 26(F) CONFERENCE                                                      PAGE 6 OF 6
FP 39219116.3
